Citation Nr: 0842675	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-11 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a permanent and total disability rating 
for the purposes of a non-service-connected pension.  

2.  Entitlement to special monthly pension on account of need 
for the regular aid and attendance of another person.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

(The issue of entitlement to service connection for a low 
back disability will be the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active service extended from March 1973 to May 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In August 2008, a hearing was held at the RO, before Veterans 
Law Judge J. A. Markey, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The hearing transcript is in the record.  

The issue of entitlement to a total disability rating based 
on individual unemployability (TDIU) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  The veteran's disabilities are of such nature and 
severity as to permanently prevent him from securing or 
following substantially gainful employment.

2.  The competent medical evidence does not show that the 
appellant is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; is a 
patient in a nursing home because of mental or physical 
incapacity; or has a factual need for aid and attendance 
demonstrated by an inability to care for most of his daily 
personal needs or protect himself from the hazards and 
dangers of his daily environment.  


CONCLUSIONS OF LAW

1.  The criteria for a permanent and total disability rating 
for pension purposes have been met.  38 U.S.C.A. §§ 1502, 
1521, 5107 (West 2002); 38 C.F.R. §§ 3.3, 3.102, 3.321(b)(2), 
3.340(b), 3.342, 4.15, 4.16(a), 4.17, 4.18 (2008).  

2.  The criteria for an award of special monthly pension 
based on the need for regular aid and attendance of another 
person have not been met.  38 U.S.C.A. §§ 1541, 5103, 5103A, 
and 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.350, 
3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

A notice that fully complied with the requirements of the 
VCAA was sent to the claimant in October 2004, before the 
January 2005 decision on appeal.  Thereafter, the appellant 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond and submit evidence and argument.  Thus, any 
notice defects were cured before the agency of original 
jurisdiction (AOJ) last readjudicated the case by way of a 
statement of the case issued in March 2007.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

Duty to Assist

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his available service treatment records 
and VA medical records.  In accordance with the Board's 
October 2001 remand, the veteran was also given VA 
examinations, with medical opinions, in connection with the 
claim.  He has submitted lay statements and provided sworn 
testimony.  The veteran has been accorded ample opportunity 
to present evidence and argument in support of the appeal.  
At his August 2008 Board hearing, the veteran and his 
attorney pointed out that there was private hospital 
treatment.  Review of the file shows that the private medical 
records described at the August 2008 hearing are already in 
the file.  Some of the private hospitalizations were for 
conditions not at issue in this case.  Only those relevant to 
the current claim will be discussed in detail below.  Neither 
the veteran nor his representative has indicated that there 
are any available additional pertinent records to support his 
claim.  

In sum, the Board is satisfied that the agency of original 
jurisdiction (AOJ) has properly processed the veteran's claim 
after providing the required notice and that any procedural 
errors in the development and consideration of the claim by 
the originating agency were insignificant and non-prejudicial 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

A Permanent and Total Disability Rating for Pension Purposes

The veteran claims entitlement to non-service-connected 
pension benefits.  At his August 2008 Board hearing, he gave 
sworn testimony to the effect that he can no longer work 
because of his disabilities.  

The two ways that permanent and total disability can be shown 
under the law are: (1) the veteran must be unemployable as a 
result of a lifetime disability (the "subjective" standard 
which is based on the disabilities, age, occupational 
background, and other related factors of the individual 
veteran whose claim is being adjudicated); or, even if not 
unemployable, (2) the veteran must suffer from a lifetime 
disability which would render it impossible for the average 
person with the same disability to follow a substantially 
gainful occupation (the "objective" standard which is based 
on the percentage ratings assigned for each disability from 
VA's Schedule for Rating Disabilities, 38 C.F.R., Part 4; the 
minimum percentage rating requirements for total ratings 
based on unemployability in 38 C.F.R. § 4.16(a); and the 
permanence of those percentage ratings for pension purposes 
required by 38 C.F.R. § 4.17.  See 38 U.S.C.A. § 1502(a)(1), 
(2); 38 C.F.R. §§ 3.321(b)(2), 3.340(b), 3.342, 4.15, 
4.16(a), 4.17, 4.18.   

In making a determination of permanent and total disability 
for pension purposes, VA must first apply the percentage 
standards of 38 C.F.R. § 4.16(a) and the other requirements 
of 38 C.F.R. § 4.17 (the objective standard).  If a permanent 
and total disability rating is not warranted under the 
objective standard and the veteran is unemployable, the RO 
should refer the claim to the adjudication officer for 
consideration of entitlement to a permanent and total 
disability rating on an extra-schedular basis pursuant to 38 
C.F.R. §§ 3.321(b)(2), 4.17(b) (the subjective standard).  
See Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) 
(whether a permanent and total disability rating could have 
been assigned on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(2) should have been considered).  

In this case, the January 2005 AOJ rating decision and the 
March 2007 statement of the case (SOC) show that the RO 
considered both objective and subjective standards.  

The most recent rating decision, in March 2008, addressed the 
TDIU claim.  The service-connected ratings were: a 40 percent 
rating for the residuals of fracture, T8 vertebra with 
incomplete paraplegias, resolved; a 10 percent rating for 
hearing loss, right ear; a 10 percent rating for vertigo and 
loss of balance with tinnitus; a 10 percent rating for 
resection of T7 rib; and a 10 percent rating for a mandibular 
fracture.  The combined rating was 61 percent, which rounds 
to 60 percent.  The RO rated the veteran's non-service-
connected low back condition as 10 percent disabling.  Under 
the provisions of 38 C.F.R. § 4.25, this additional 
disability would combine to 65 percent, which rounds to 70 
percent.  Thus, the veteran's service-connected and non-
service-connected disabilities combine to meet the 70 percent 
rating, with at least one 40 percent disability, as required 
by Sections 4.17 and 4.16(a).  The current ratings for the 
service-connected mid-back disorder, the service-connected 
mandibular fracture, and the non-service-connected low back 
disorder are recent but appear to reflect permanent levels of 
disability.  The other service-connected ratings have been in 
effect for a long time and are also deemed to be permanent.  
Thus, the veteran's disabilities meet the threshold criteria 
of Sections 4.17 and 4.16(a).  

The next question to be resolved is whether the veteran is 
unable to secure and follow gainful employment by reason of 
his disabilities.  The veteran was born in February 1954 and 
is 54 years old.  In his initial claim, received in February 
1975, he reported completing 2 years of high school.  Similar 
information was provided for his November 2007 TDIU claim.  
The TDIU claim also reflects that the veteran worked as a 
grinder from 1978 to 1992 and as a carpenter for 3 months in 
2000.  The file reflects some other jobs.  When injured at 
work in November 1987, he was tearing down automobile 
starters to be rebuilt.  On the June 1991 VA examination, it 
was reported that he had briefly worked as a night steamer.  
On private hospital admission in September 1994, he was 
reported to work in an insulation factory.  On VA examination 
in February 1999, the veteran reported that he had not worked 
for 5 or 6 years.  Other than the brief stint as a carpenter, 
there is no indication that he has worked since.  At his 
August 2008 hearing, the veteran told of losing jobs because 
of his back disability.  

The veteran's work experience has essentially been in factory 
work, which is fairly physically demanding.  His limited 
education fits him for little else.  However, his combined 
service-connected and non-service-connected disabilities 
prevent him from meeting the physical demands of that kind of 
work.  Therefore, the Board concludes that the veteran is 
permanently and totally disabled for pension purposes.  

Special Monthly Pension
on Account of Need for the Regular Aid and Attendance of 
Another Person

The veteran claims that he should be awarded special monthly 
pension on account of need for the regular aid and attendance 
of another person.  At his August 2008 Board hearing, he gave 
sworn testimony to the effect that he can no longer do many 
self care functions and must rely upon a relative for many of 
the activities of daily living, including washing, cleaning, 
and food preparation.  

The law provides increased pension benefits to a veteran by 
reason of need for aid and attendance or of being housebound.  
38 U.S.C.A. § 1541(d), (e); 38 C.F.R. § 3.351(a)(5).  In this 
case, the veteran does not claim housebound benefits and the 
record does not reasonably raise such a claim.  That is, the 
record does not reflect the threshold requirement of a 100 
percent rating.  38 C.F.R. § 3.352(d) (2008).  Since neither 
the veteran nor the record raise a claim for housebound 
benefits, those benefits will not be discussed further.  Cf. 
Solomon v. Brown, 6 Vet. App. 396, 400 (1994); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 
1 Vet. App. 127, 130 (1991).  

Under 38 C.F.R. § 3.351(b), the need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
criteria for establishing the need for aid and attendance 
include consideration of whether the appellant is blind or is 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance. 38 C.F.R. 
§ 3.351(c).  

In determining whether there is a factual need for regular 
aid and attendance, the following will be accorded 
consideration: the inability of the appellant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; whether he requires frequent adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity that requires 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  38 C.F.R. 
§ 3.352.  

It is not required that all of the disabling conditions 
enumerated in the above paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
function which the appellant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
appellant is so helpless as to need regular aid and 
attendance, not that there be constant need.  38 C.F.R. § 
3.352(a).

At his August 2008 Board hearing, the veteran testified that 
his step-daughter came over two or three times a week and 
helped him do things around the house that he was not able to 
do.  She also helped with grocery shopping.  Some times she 
made sure that he did not fall in the shower, as he had 
previously broken his wrist in a fall in the shower in 2000.  
Sometimes she helped him shave.  He had difficulty putting on 
socks and she helped him dress a lot of times.  She did the 
laundry and house cleaning.  

In March 2006, the veteran was provided an examination to 
specifically determined his need for aid and attendance.  The 
examiner noted that the veteran came with a friend but did 
not require an attendant during the examination.  He stated 
that he was able to drive for short periods.  His driving was 
mainly limited by back pain from prolonged sitting.  It was 
noted that he was not hospitalized or bed-ridden.  He was 
able to ambulate approximately 200 feet before stopping due 
to hip pain.  He was able to take care of the activities of 
daily living.  It was noted that his step daughter came over 
3 or 4 times a week to help with chores around the house.  He 
required glasses for distance but was not blind.  He lived 
alone.  He was of sound mind and able to manage his benefits.  
He was able to protect himself from hazards of daily living 
and could ambulate fairly well, using a cane for long 
distances.  He mainly stayed around the house.  He walked to 
the mail box to check his mail on a daily basis.  He would 
occasionally go shopping, but that was mainly done by his 
step-daughter.  He was able to drive to clinic appointments.  
He went fishing when possible.  

On physical examination, the veteran was well developed and 
mildly obese, in no acute distress.  Vital signs were within 
normal limits.  Build and posture were normal.  Nutrition was 
normal.  He had a slightly unsteady gait, which improved with 
the use of his cane.  His upper extremities had no 
restrictions.  Strength was 5/5, bilaterally.  Hand grip 
strength was good and there was a full range of motion.  
Lower extremity strength was 5/5, bilaterally.  There were no 
amputations and no limitations.  The spine had a midline scar 
and the veteran was able to flex only 30 degrees before 
developing severe pain in his lumbar spine.  There were no 
thoracic deformities limiting breathing.  The diagnosis was a 
T8 fracture in 1974.  It was noted that the veteran had 
significant thoracic and lumbar pain.  It caused some 
limitation of mobility; however, it did not make him bed 
bound, as the veteran was able to ambulate and move on his 
own as well as drive.  

Conclusion

While the veteran may find the help of another person useful, 
the medical evidence shows that he has adequate strength and 
motion in his body to dress and undress, keep himself clean 
and presentable, feed himself, do light household chores, and 
otherwise meet the needs of daily living.  He does not need 
the aid and attendance of another person on a regular basis.  
The medical examination report in this case is supported by 
the VA clinical records, which show that although the veteran 
has several health concerns, they do not prevent him from 
seeking treatment or otherwise taking care of himself.  The 
Board finds the veteran's description of his disabilities, 
including his sworn testimony, are outweighed by the medical 
evidence.  The examination report and clinical records 
establish by a preponderance of evidence that the criteria, 
including extraschedular criteria, for special monthly 
pension, based on the need for regular aid and attendance, 
have not been met.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

The veteran is found to be permanently and totally disabled 
rating for the purposes of a non-service-connected pension.  
To that extent, the appeal is granted, subject to the laws 
and regulations governing the payment of monetary awards.  

Special monthly pension on account of need for the regular 
aid and attendance of another person is denied.  


REMAND

In a March 2008 decision, the RO denied a total disability 
rating based on individual unemployability.  At his August 
2008 hearing, the veteran expressed his disagreement with the 
RO decision.  The RO has yet to issue a statement of the case 
in response to the veteran's disagreement.  Where a claimant 
files a notice of disagreement and the RO has not issued a 
SOC, the issue must be Remanded to the RO for an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, 
the issue of entitlement to a total disability rating based 
on individual unemployability must be remanded.  

Accordingly, the issue of entitlement to a total disability 
rating based on individual unemployability is REMANDED for 
the following action:

The RO should readjudicate the veteran's 
claim for a total disability rating based 
on individual unemployability.  If the 
claim remains denied, the appellant and 
his representative should be provided a 
SOC.  The appropriate period of time 
should be allowed for response.

The veteran is notified that he must make a timely 
substantive appeal in response to the SOC or the Board will 
not have appellate jurisdiction of the matter.  If the 
veteran perfects a timely appeal, the matter should be 
returned to the Board.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


